Case: 12-20343       Document: 00512299519         Page: 1     Date Filed: 07/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 8, 2013
                                     No. 12-20343
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DANIEL SERGIO HANSEN,

                                                  Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-1056


                         ON PETITION FOR REHEARING
Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Treating the Petition for Rehearing En Banc as a Petition for Panel
Rehearing, the Petition for Panel Rehearing is GRANTED.
       In supplemental briefing filed by the parties after our previous opinion on
rehearing, it has come to our attention that the state courts are now moving
forward with Hansen’s state habeas application. In the light of that activity, we


       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20343    Document: 00512299519     Page: 2   Date Filed: 07/08/2013

                                 No. 12-20343

cannot say that there is an absence of available State corrective process or that
circumstances exist that render such process ineffective to protect Hansen’s
rights. See 28 U.S.C. § 2254(b)(1)(B). We therefore withdraw our previous
opinions in this case and AFFIRM the judgment of the district court dismissing
Hansen’s federal habeas petition without prejudice for failure to exhaust state
remedies.




                                       2